 
Exhibit 10.4
 
VOTING AND STANDSTILL AGREEMENT
 
VOTING AND STANDSTILL AGREEMENT, dated as of April 2, 2008 (this “Agreement”),
among Patriot Coal Corporation, a Delaware corporation (“Parent”), the
stockholders whose names appears on the signature page of this Agreement (each,
a “Stockholder” and collectively, the “Stockholders”), and ArcLight Energy
Partners Fund I, L.P. and ArcLight Energy Partners Fund II, L.P., acting
jointly, as stockholder representative (the “Stockholder Representative”).
 
W I T N E S S E T H:
 
WHEREAS, Magnum Coal Company, a Delaware corporation (the “Company”), Parent,
Colt Merger Corporation, a Delaware corporation and wholly-owned subsidiary of
Parent (“Merger Subsidiary”) and the Stockholder Representative, entered into an
Agreement and Plan of Merger (the “Merger Agreement”) dated as of April 2, 2008,
pursuant to which, among other things, Merger Subsidiary will be merged with and
into the Company at the Effective Time (capitalized terms used in this Agreement
but not defined herein shall have the meanings ascribed to them in the Merger
Agreement);
 
WHEREAS, as of the Effective Time, each share of the common stock, par value
$0.01 per share, of the Company (the “Company Stock”), held by the stockholders
of the Company immediately prior to the Effective Time will be converted into
the right to receive a number of shares of common stock, par value $0.01 per
share, of Parent (“Parent Stock”), in accordance with Article 2 of the Merger
Agreement.  The stockholders of the Company (including the Stockholders) whose
shares of Company Stock are converted into the right to receive Parent Stock
pursuant to Article 2 of the Merger Agreement shall be referred to herein as the
“Company Holders”, and the shares of Parent Stock payable as consideration
pursuant to Article 2 of the Merger Agreement (including the Escrow Shares) to
such Company Holders shall be referred to herein as “Parent Shares”; and
 
WHEREAS, the Stockholders, the Stockholder Representative and Parent desire to
make certain agreements relating to (i) the ownership and voting of Parent
Shares held by such Stockholders, (ii) the composition of Parent’s Board of
Directors (the “Board”) and (iii) certain other matters.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:
 
 

--------------------------------------------------------------------------------


 
 
ARTICLE 1
Voting Agreement; Standstill Restrictions
 
Section 1.01.  Stockholder Nominees to Parent Board.
 
(a) Subject to Section 1.02, effective as of the Effective Time (or, if the
Effective Time shall occur prior to the date of Parent’s 2008 annual meeting of
stockholders (the “2008 Meeting”), promptly after the 2008 Meeting), the Board
shall cause the number of authorized members of the Board to be expanded by two
members and shall appoint to the Board two nominees designated in writing by the
Stockholder Representative, one of whom shall serve as a Class I director on the
Board and one of whom shall serve as a Class II director on the Board.  Subject
to Section 1.02, following such appointment, at any meeting of the stockholders
of Parent at which the Class I or Class II directors of the Board are to be
elected, Parent will include in the slate of directors recommended for election
by the Board to the stockholders of Parent one nominee selected by the
Stockholder Representative to serve as a Class I director or one nominee
selected by the Stockholder Representative to serve as a Class II director, as
applicable.  
 
(b) Subject to Section 1.02, in the event of the resignation, death, removal or
disqualification of a director nominated by the Stockholder Representative
pursuant to Section 1.01(a), the Stockholder Representative shall promptly
designate a replacement director.  
 
(c) Any Board nominee selected by the Stockholder Representative pursuant to
Section 1.01(a) or Section 1.01(b), and any replacement nominee or director
selected by the Stockholder Representative at any time, shall (i) at the time of
initial nomination and at each time he or she would be nominated for
re-election, be reasonably acceptable to the Nominating and Governance Committee
of the Board, (ii) at all times be, to the reasonable satisfaction of the
Nominating and Governance Committee of the Board, an “independent director” as
such term is defined from time to time in the New York Stock Exchange’s listing
standards (or the listing standards of the principal national securities
exchange on which Parent Stock is then traded), disregarding the failure to
satisfy the tests set forth in Sections 303A.02(b)(ii) or 303A.02(b)(v) of the
New York Stock Exchange Listed Company Manual to the extent such failure results
solely from one or more of the relationships set forth on Section 4.26 of the
Company Disclosure Schedule and (iii) agree to resign in the event his or her
term shall end as provided in Section 1.02(a) or Section 1.02(b).  Assuming the
accuracy of the representation and warranty of the ArcLight Funds in Section
2.06, Parent acknowledges that (x) Robb E. Turner and John Erhard shall be the
nominees initially designated for appointments in accordance with Section
1.01(a) and that, as of the date hereof, such individuals satisfy the
requirements of clauses (i) and (ii) of the immediately preceding sentence and
(y) for purposes of this Agreement, any individual who is an associate (as such
term is defined under Rule 12b-2 under the 1934 Act) of ArcLight Energy Partners
Fund I, L.P. or
 
 
2

--------------------------------------------------------------------------------


 
 
ArcLight Energy Partners Fund II, L.P. shall be deemed not to fail to satisfy
the requirements of clause (ii) of the immediately preceding sentence solely as
a result of ownership by any Person of Parent Shares or any of the relationships
set forth on Section 4.26 of the Company Disclosure Schedule.
 
(d) A decision, act, consent or instruction of the Stockholder Representative
hereunder (including, without limitation, any selection of a nominee to the
Board pursuant to Section 1.01(a) or Section 1.01(b)) shall constitute a
decision, act, consent or instruction of all Stockholders and shall be final,
binding and conclusive upon each of such Stockholders, and Parent may rely upon
any such decision, act, consent or instruction of the Stockholder Representative
as being the decision, act, consent or instruction of each and every such
Stockholder.  Parent shall be relieved from any liability to any Person for any
acts done by them in accordance with such decision, act, consent or instruction
of the Stockholder Representative.
 
Section 1.02.  Reduction of Stockholder Board Designation Rights.
 
(a) At such time after the Effective Time that (i) the aggregate number of
Parent Shares owned by the Company Holders is less than twenty percent (20%) of
the Aggregate Share Number but greater than or equal to ten percent (10%) of the
Aggregate Share Number or (ii) the aggregate number of Parent Shares owned by
the ArcLight Funds is less than ten percent (10%) of the Aggregate Share Number,
the Stockholder Representative shall be entitled to nominate only one member of
the Board and, unless the Board (without the participation of the nominees of
the Stockholder Representative) shall approve such nominee remaining on the
Board, the Stockholder Representative shall cause one of its nominees on the
Board to resign effective immediately as of such time and the term of such
director shall immediately end.
 
(b) At such time after the Effective Time that the aggregate number of Parent
Shares owned by the Company Holders is less than ten percent (10%) of the
Aggregate Share Number, the Stockholder Representative shall not be entitled to
nominate any members of the Board and, unless the Board (without the
participation of the nominee(s) of the Stockholder Representative) shall approve
such nominee(s) remaining on the Board, the Stockholder Representative shall
cause all of its remaining nominee(s) on the Board to resign effective
immediately as of such time and the term of such director(s) shall immediately
end.
 
(c) For the avoidance of doubt, once the Company Holders have lost the right to
nominate one or both members of the Board, they shall not thereafter regain such
rights regardless of any subsequent acquisitions of Parent Shares by Company
Holders or any change to the outstanding Parent Stock by Parent that in either
case results in Company Holders owning shares in the amounts described in
Section 1.02(a) or Section 1.02(b).
 
 
3

--------------------------------------------------------------------------------


 
 
(d) References in this Section 1.02 to the Aggregate Share Number shall be
appropriately adjusted for any change in the outstanding shares of Parent Stock
by reason of any reclassification, recapitalization, stock split, combination,
exchange or readjustment of shares.
 
(e) For purposes of this Section 1.02, (i) no Company Holder shall be deemed to
own any Parent Shares that any Company Holder has Transferred, (ii) any Company
Holder that is a Reduced Standstill Stockholder shall be deemed, at any
applicable time, to have Transferred and no longer own 30% of the Parent Shares
held by such Company Holder at such time, (iii) any Company Holder that is a
Limited Standstill Stockholder shall be deemed, at any applicable time, to have
Transferred and no longer own 70% of the Parent Shares held by such Company
Holder at such time, and (iv) the Stockholder set forth on Schedule 1.02(e)
shall be deemed to have Transferred and no longer own all Parent Shares held by
such Stockholder effective as of the Effective Time.  
 
(f) Each Stockholder agrees to promptly notify Parent each time such Stockholder
Transfers any Parent Shares, which notice shall set forth the number of Parent
Shares so Transferred.  On request from time to time (but no more than once per
fiscal quarter), each Stockholder agrees to certify to Parent the number of
Parent Shares owned by such Stockholder and to provide appropriate evidence of
such ownership.
 
(g) As used in this Agreement, “Aggregate Share Number” means the sum of (i) the
aggregate number of Parent Shares issued pursuant to Article 2 of the Merger
Agreement and (ii) the number of shares of Parent Stock outstanding as of the
date of the Merger Agreement.
 
(h) As used in this Agreement, (i) “ArcLight I” means ArcLight Energy Partners
Fund I, L.P., (ii) “ArcLight II” means ArcLight Energy Partners Fund II, L.P.
and (iii) “ArcLight Funds” means ArcLight I and ArcLight II, together.
 
(i) As used in this Agreement, with respect to all Stockholders other than
Limited Standstill Stockholders, “Transfer” shall mean, directly or indirectly,
to sell, transfer, assign, lend or similarly dispose of any Parent Shares (other
than a sale, transfer, assignment or disposition solely between the ArcLight
Funds), or to enter into any contract, option or other arrangement or
understanding with respect to any such sale, transfer, assignment, lending or
similar disposition of any Parent Shares, and shall include (i) a short sale or
the entry into of any other hedging or other derivative transaction that has the
effect of materially changing the economic benefits or risks of ownership of any
Parent Shares and (ii) except for purposes of Section 3.01, any delivery of
Escrow Shares to Parent or any other Indemnified Party pursuant to the
indemnification obligations set forth in Article 11 of the Merger Agreement;
provided that a Transfer shall not include any pledge or hypothecation of, or
other similar encumbrance on, any Parent Shares in connection with any bona fide
lending arrangement with a commercial banking institution; provided, further,
that such
 
 
4

--------------------------------------------------------------------------------


 
 
transaction shall be a Transfer subject to the terms of Section 1.02, Section
1.05 and Section 3.01 if such financial institution shall foreclose on such
Parent Shares pursuant to such arrangement.
 
(j) As used in this Agreement, with respect to the Limited Standstill
Stockholders, “Transfer” shall mean, directly or indirectly, to sell, transfer,
assign, lend or similarly dispose of any Parent Shares (other than a sale,
transfer, assignment or disposition to an Affiliate of such Limited Standstill
Stockholder subject to such transferee Affiliate agreeing to (i) be bound by the
provisions of this Agreement to the same extent as the Limited Standstill
Stockholder transferor and (ii) transfer such Parent Shares to the Limited
Standstill Stockholder transferor in the event that such transferee is no longer
an Affiliate of such Limited Standstill Stockholder transferor), or to enter
into any contract, option or other arrangement or understanding with respect to
any such sale, transfer, assignment, lending or similar disposition of any
Parent Shares, and shall include (A) a short sale or the entry into of any other
hedging or other derivative transaction that has the effect of materially
changing the economic benefits or risks of ownership of any Parent Shares and
(B) except for purposes of Section 3.01, any delivery of Escrow Shares to Parent
or any other Indemnified Party pursuant to the indemnification obligations set
forth in Article 11 of the Merger Agreement; provided that a Transfer shall not
include (x) any Permitted Short Sale or (y) any pledge or hypothecation of, or
other similar encumbrance on, any Parent Shares in connection with any bona fide
lending arrangement with a commercial banking institution; provided, further,
that such transaction referred to in clause (y) shall be a Transfer subject to
the terms of Section 1.02, Section 1.07 and Section 3.01 if such financial
institution shall foreclose on such Parent Shares pursuant to such
arrangement.  As used herein, “Permitted Short Sale” means a transaction of the
kind described in clause (A) of the preceding sentence that is entered into
by (i) a group or other division of such Limited Standstill Stockholder (on the
one hand) that is separated by an internal information barrier or similar policy
of the Limited Standstill Stockholder (which barrier or policy has been complied
with insofar as it relates to the Parent Shares) from (ii) the group or division
(or groups or divisions) within the Limited Standstill Stockholder that have
either participated in the negotiation and execution of this Agreement on behalf
of the Limited Standstill Stockholder or are the group that is responsible for
the ownership and disposition of the Parent Shares acquired in the Merger by
such Limited Standstill Stockholder (on the other hand), and has so entered into
such a transaction in the ordinary course of business for a purpose other than
hedging the economic exposure of the Limited Standstill Stockholder in respect
of the Parent Shares acquired in the Merger.
 
Section 1.03.  Support of Parent Board Nominees.  Each Stockholder agrees that
so long as the Stockholder Representative is entitled to nominate any members to
the Board pursuant to this Agreement, such Stockholder will vote, or execute
written consents or proxies with respect to, as the case may be, all of its
shares of Parent Stock in favor of the entire slate of directors recommended for
election by the Board to the
 
 
5

--------------------------------------------------------------------------------


 
 
stockholders of Parent at any meeting of Parent stockholders at which any
directors are elected.
 
Section 1.04.  Additional Voting Obligations.  Except as prohibited by
Applicable Law, each Stockholder (other than the Stockholders set forth on
Schedule 1.04 hereto) agrees that so long as the Stockholder Representative is
entitled to nominate any members to the Board pursuant to this Agreement, such
Stockholder shall vote, or execute written consents or proxies with respect to,
as the case may be, all of its shares of Parent Stock as recommended by the
Board in the case of (a) any stockholder proposal submitted for a vote at any
meeting of Parent’s stockholders and (b) any proposal submitted by Parent for a
vote at any meeting of Parent’s stockholders relating (i) to the appointment of
Parent’s accountants or (ii) a Parent equity compensation plan and/or any
material revisions thereto.
 
Section 1.05.  ArcLight Funds Standstill.
 
(a) Each ArcLight Fund (each, an “ArcLight Standstill Stockholder”) agrees that
until the termination of the Standstill Period, neither such ArcLight Standstill
Stockholder nor any of its Affiliates will, directly or indirectly, unless
invited to do so (on an unsolicited basis) by the Board (excluding the vote of
any members of the Board appointed by the Stockholder Representative pursuant to
this Agreement) in writing: (i) acquire, offer or propose to acquire, or agree
or seek to acquire, by purchase or otherwise, any securities or direct or
indirect rights or options to acquire any securities of Parent; (ii) enter into
or agree, offer, propose or seek to enter into, or otherwise be involved in or
part of, any acquisition transaction, merger or other business combination
relating to Parent or any acquisition transaction for all or substantially all
of the assets of Parent or any of its businesses; (iii) make, or in any way
participate in, any “solicitation” of “proxies” (as such terms are defined under
Regulation 14A under the 1934 Act) to vote, or seek to advise or influence any
Person with respect to the voting of, any voting securities of Parent, (iv)
except as contemplated by Section 1.03 or Section 1.04, form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the 1934
Act) with respect to any voting securities of Parent; (v) except as contemplated
by Section 1.01 and except pursuant to its ability (subject to Section 1.03 and
Section 1.04) to vote shares of Parent Stock held by it, seek, propose or
otherwise act alone or in concert with others, to influence or control the
management, Board or policies of Parent; (vi) enter into any discussions,
negotiations, arrangements or understandings with any other Person with respect
to any of the foregoing activities or propose any of such activities to any
other Person; (vii) advise, assist, knowingly encourage, act as a financing
source for or otherwise invest in any other Person in connection with any of the
foregoing activities; or (viii) disclose any intention, plan or arrangement
inconsistent with any of the foregoing.  Notwithstanding the foregoing, nothing
in this Section 1.05 shall prohibit the Transfer of Parent Shares from one
ArcLight Fund to the other ArcLight Fund.  Each ArcLight Standstill Stockholder
agrees that it shall promptly advise Parent of any inquiry or
 
 
6

--------------------------------------------------------------------------------


 
 
proposal made to such ArcLight Standstill Stockholder with respect to any of the
foregoing.
 
(b) Each ArcLight Standstill Stockholder agrees that, during the Standstill
Period, neither it nor any of its Affiliates will, directly or indirectly: (i)
request to Parent or its Representatives to amend or waive any provision of this
Section 1.05 (including this sentence); or (ii) take any initiative with respect
to Parent which would reasonably be expected to require Parent to make a public
announcement regarding (A) any of the activities referred to in Section 1.05(a)
or (B) the possibility of such ArcLight Standstill Stockholder or any other
Person acquiring control of Parent, whether by means of a business combination
or otherwise.
 
(c) For purposes of Section 1.05 and Section 1.06, “Parent” shall be deemed to
include Parent, any successor to or person in control of Parent, or any division
thereof or of any such successor or controlling person.
 
(d) Subject to Section 1.05(e), the restrictions set forth in Sections 1.05(a)
and 1.05(b) shall not prohibit any ArcLight Standstill Stockholder from engaging
in one or more of the types of transactions referred to in Sections 1.05(a) and
1.05(b) in the event that: (i) Parent has entered into a definitive agreement
with a third party with respect to (A) a tender offer or exchange offer for more
than 50% of the outstanding Parent Stock, (B) any other acquisition transaction,
merger or other business combination in which holders of Parent’s voting stock
before the transaction would not hold a majority of the voting power of Parent’s
(or if Parent is not the surviving entity in such transaction, the surviving
entity’s) voting stock (or of the voting stock of an entity that directly or
indirectly holds a majority of the voting power of Parent’s or such surviving
entity’s voting stock) immediately after such transaction or (C) any acquisition
transaction for more than 50% of the assets of Parent and its Subsidiaries,
taken as a whole (the transactions in clauses (A), (B) and (C), each a “Business
Combination Transaction”); or (ii) a third party commences a tender offer or
exchange offer (which would, if completed in accordance with its terms, result
in a Business Combination Transaction) and, in the case of this clause (ii),
either the Board of Directors of Parent has recommended such offer or not
rejected such offer within ten business days after the announcement thereof.  
 
(e) Notwithstanding anything to the contrary in this Agreement, if (i) a
Business Combination Transaction with respect to which Parent has entered into a
definitive agreement is terminated without the closing thereunder being
consummated or (ii) a third party tender or exchange offer of the type described
in clause (ii) of Section 1.05(d) is terminated without being consummated, then
the provisions of this Section 1.05 shall once again thereafter apply in
accordance with their terms and each ArcLight Standstill Stockholder shall once
again be subject to such provisions.
 
 
7

--------------------------------------------------------------------------------


 
 
(f) As used in this Agreement, “Standstill Period” means the period commencing
at the Effective Time and ending upon the later to occur of (i) the Stockholder
Representative no longer being entitled to nominate any members of the Board
pursuant to this Agreement or (ii) nine months after such time as the ArcLight
Standstill Stockholders and their respective Affiliates, the Reduced Standstill
Stockholders and their respective Affiliates, and the Limited Standstill
Stockholders and their respective Affiliates in the aggregate own less than 7.5%
of the Parent Stock outstanding at such time.
 
Section 1.06.  Reduced Stockholder Standstill.
 
(a) Each Stockholder identified on Schedule 1.06 hereto (each, a “Reduced
Standstill Stockholder”) agrees that until the termination of the Standstill
Period, neither such Reduced Standstill Stockholder nor any of its controlled
Affiliates will, directly or indirectly, unless invited to do so (on an
unsolicited basis) by the Board (excluding the vote of any members of the Board
appointed by the Stockholder Representative pursuant to this Agreement) in
writing: (i) acquire, offer or propose to acquire, or agree or seek to acquire,
by purchase or otherwise, any securities or direct or indirect rights or options
to acquire any securities of Parent; (ii) enter into or agree, offer, propose or
seek to enter into, or otherwise be involved in or part of, any acquisition
transaction, merger or other business combination relating to Parent or any
acquisition transaction for all or substantially all of the assets of Parent or
any of its businesses; (iii) make, or in any way participate in, any
“solicitation” of “proxies” (as such terms are defined under Regulation 14A
under the 1934 Act) to vote, or seek to advise or influence any Person with
respect to the voting of, any voting securities of Parent, (iv) except as
contemplated by Section 1.03 or Section 1.04, form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the 1934
Act) with respect to any voting securities of Parent; (v) except as contemplated
by Section 1.01 and except pursuant to its ability (subject to Section 1.03 and
Section 1.04) to vote shares of Parent Stock held by it, seek, propose or
otherwise act alone or in concert with others, to influence or control the
management, Board or policies of Parent; (vi) enter into any discussions,
negotiations, arrangements or understandings with any other Person with respect
to any of the foregoing activities or propose any of such activities to any
other Person; (vii) advise, assist, knowingly encourage, act as a financing
source for or otherwise invest in any other Person in connection with any of the
foregoing activities; or (viii) disclose any intention, plan or arrangement
inconsistent with any of the foregoing; provided, that nothing herein shall
prohibit a Reduced Standstill Stockholder or any of its controlled Affiliates
from (A) engaging in any of the activities referred to in clause (i) hereof so
long as such activities are in the ordinary course of such Reduced Standstill
Stockholder’s or its controlled Affiliate’s business and are not conducted for
the purpose of obtaining control of or influencing or controlling the
management, Board or policies of Parent or for the purpose of avoiding the
effect of the standstill provisions contained in this Section 1.06 or (B)
investing in or providing financing to or otherwise holding an interest in any
 
 
8

--------------------------------------------------------------------------------


 
 
Person that engages in any of the activities referred to in clauses (i) through
(viii) hereof, so long as such investment, financing, or interest is made or
obtained in the ordinary course of such Reduced Standstill Stockholder’s or its
controlled Affiliate’s business (and not for the purpose of avoiding the effect
of the standstill provisions contained in this Section 1.06), and such Person is
not controlled by such Reduced Standstill Stockholder.
 
(b) Each Reduced Standstill Stockholder agrees that, during the Standstill
Period, neither it nor any of its controlled Affiliates will, directly or
indirectly: (i) request to Parent or its Representatives to amend or waive any
provision of this Section 1.06 (including this sentence); or (ii) take any
initiative with respect to Parent which would reasonably be expected to require
Parent to make a public announcement regarding (A) any of the activities
referred to in Section 1.06(a) or (B) the possibility of such Reduced Standstill
Stockholder or any other Person (except as provided in clause (B) of the proviso
to Section 1.06(a)) acquiring control of Parent, whether by means of a business
combination or otherwise.
 
(c) Subject to Section 1.06(d), the restrictions set forth in Sections 1.06(a)
and 1.06(b) shall not prohibit any Reduced Standstill Stockholder from engaging
in one or more of the types of transactions referred to in Sections 1.06(a) and
1.06(b) in the event that: (i) Parent has entered into a definitive agreement
with a third party with respect to a Business Combination Transaction; or (ii) a
third party commences a tender offer or exchange offer (which would, if
completed in accordance with its terms, result in a Business Combination
Transaction) and, in the case of this clause (ii), either the Board of Directors
of Parent has recommended such offer or not rejected such offer within ten
business days after the announcement thereof.
 
(d) Notwithstanding anything to the contrary in this Agreement, if (i) a
Business Combination Transaction with respect to which Parent has entered into a
definitive agreement is terminated without the closing thereunder being
consummated or (ii) a third party tender or exchange offer of the type described
in clause (ii) of Section 1.06(c) is terminated without being consummated, then
the provisions of this Section 1.06 shall once again thereafter apply in
accordance with their terms and each Reduced Standstill Stockholder shall once
again be subject to such provisions.
 
Section 1.07.  Limited Stockholder Standstill.
 
(a) Each Stockholder identified on Schedule 1.07 hereto (each, a “Limited
Standstill Stockholder”) agrees that until the termination of the Standstill
Period, neither such Limited Standstill Stockholder nor any of its controlled
Affiliates will, directly or indirectly, unless invited to do so (on an
unsolicited basis) by the Board (excluding the vote of any members of the Board
appointed by the Stockholder Representative pursuant to this Agreement) in
writing: (i) acquire, offer or propose to acquire, or agree or seek to acquire,
by purchase or otherwise, any securities or direct or indirect rights or options
to acquire any securities of Parent; (ii) enter into or agree, offer, propose or
seek to enter
 
 
9

--------------------------------------------------------------------------------


 
 
into, or otherwise be involved in or part of, any acquisition transaction,
merger or other business combination relating to Parent or any acquisition
transaction for all or substantially all of the assets of Parent or any of its
businesses; (iii) make, or in any way participate in, any “solicitation” of
“proxies” (as such terms are defined under Regulation 14A under the 1934 Act) to
vote, or seek to advise or influence any Person with respect to the voting of,
any voting securities of Parent, (iv) except as contemplated by Section 1.03 or
Section 1.04, form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the 1934 Act) with respect to any voting
securities of Parent; (v) except as contemplated by Section 1.01 and except
pursuant to its ability (subject to Section 1.03 and Section 1.04) to vote
shares of Parent Stock held by it, seek, propose or otherwise act alone or in
concert with others, to influence or control the management, Board or policies
of Parent; (vi) enter into any discussions, negotiations, arrangements or
understandings with any other Person with respect to any of the foregoing
activities or propose any of such activities to any other Person; (vii) advise,
assist, knowingly encourage, act as a financing source for or otherwise invest
in any other Person in connection with any of the foregoing activities; or
(viii) disclose any intention, plan or arrangement inconsistent with any of the
foregoing; provided, that nothing herein shall prohibit a Limited Standstill
Stockholder or any of its controlled Affiliates from (A) engaging in any of the
activities referred to in clauses (i), (iii), (iv), (vi), (vii) and (viii)
(except, in the case of clauses (vi), (vii) and (viii), to the extent relating
to clauses (ii) or (v)) hereof so long as such activities are in the ordinary
course of such Limited Standstill Stockholder’s or its controlled Affiliate’s
business and are not conducted for the purpose of obtaining control of or
influencing or controlling the management, Board or policies of Parent or for
the purpose of avoiding the effect of the standstill provisions contained in
this Section 1.07 or (B) investing in or providing financing to or otherwise
holding an interest in any Person that engages in any of the activities referred
to in clauses (i) through (viii) hereof, so long as such investment, financing,
or interest is made or obtained in the ordinary course of such Limited
Standstill Stockholder’s or its controlled Affiliate’s business (and not for the
purpose of avoiding the effect of the standstill provisions contained in this
Section 1.07), and such Person is not controlled by such Limited Standstill
Stockholder.
 
(b) Each Limited Standstill Stockholder agrees that, during the Standstill
Period, neither it nor any of its controlled Affiliates will, directly or
indirectly: (i) request to Parent or its Representatives to amend or waive any
provision of this Section 1.07 (including this sentence); or (ii) take any
initiative with respect to Parent which would reasonably be expected to require
Parent to make a public announcement regarding (A) any of the activities
referred to in Section 1.07(a) or (B) the possibility of such Limited Standstill
Stockholder or any other Person (except as provided in clause (B) of the proviso
to Section 1.07(a)) acquiring control of Parent, whether by means of a business
combination or otherwise.
 
 
10

--------------------------------------------------------------------------------


 
 
(c) Subject to Section 1.07(d), the restrictions set forth in Sections 1.07(a)
and 1.07(b) shall not prohibit any Limited Standstill Stockholder from engaging
in one or more of the types of transactions referred to in Sections 1.07(a) and
1.07(b) in the event that: (i) Parent has entered into a definitive agreement
with a third party with respect to a Business Combination Transaction; or (ii) a
third party commences a tender offer or exchange offer (which would, if
completed in accordance with its terms, result in a Business Combination
Transaction) and, in the case of this clause (ii), either the Board of Directors
of Parent has recommended such offer or not rejected such offer within ten
business days after the announcement thereof.
 
(d) Notwithstanding anything to the contrary in this Agreement, if (i) a
Business Combination Transaction with respect to which Parent has entered into a
definitive agreement is terminated without the closing thereunder being
consummated or (ii) a third party tender or exchange offer of the type described
in clause (ii) of Section 1.07(c) is terminated without being consummated, then
the provisions of this Section 1.07 shall once again thereafter apply in
accordance with their terms and each Limited Standstill Stockholder shall once
again be subject to such provisions.
 
Section 1.08.  Irrevocable Proxy.  Each Stockholder hereby revokes any and all
previous proxies granted with respect to its shares of Parent Stock.  By
entering into this Agreement, each ArcLight Fund hereby irrevocably grants a
proxy appointing Parent as its attorney-in-fact and proxy, with full power of
substitution, for and in such Stockholder’s name, to vote, express consent or
dissent, or otherwise to utilize such voting power in the manner contemplated by
Section 1.03 and Section 1.04 as Parent or its proxy or substitute shall, in
Parent’s sole discretion, deem proper with respect to such ArcLight Fund’s
shares of Parent Stock.  Each ArcLight Fund hereby acknowledges and agrees that
such proxy is coupled with an interest, constitutes, among other things, an
inducement for Parent to enter into the Merger Agreement and this Agreement, is
irrevocable (other than as provided in Section 4.04) and shall not be terminated
by operation of law or otherwise upon the occurrence of any event (other than as
provided in Section 4.04) and that no subsequent proxies with respect to the
shares of Parent Stock shall be given (and if given shall not be
effective).  Each Stockholder shall cause all of its shares of Parent Stock to
be represented, in person or by proxy, at all meetings of holders of Parent
Stock of which such Stockholder has notice, so that such shares of Parent Stock
may be counted for the purpose of determining the presence of a quorum at such
meetings.
 
Section 1.09.  Stockholder Only.  Notwithstanding anything to the contrary
contained herein, Parent agrees and acknowledges that (i) each Stockholder is
entering into this Agreement in its individual capacity and (ii) none of the
covenants or other agreements contained herein or provisions hereof shall in any
way bind any Affiliates of such Stockholder, except as specifically provided
herein.  Parent agrees and acknowledges that this Section 1.09 is an integral
part of the transactions contemplated
 
 
11

--------------------------------------------------------------------------------


 
 
hereby and the Stockholder would not enter into this Agreement without this
Section 1.09.
 
 
ARTICLE 2
Representations and Warranties of the Stockholder
 
Each Stockholder (or, in the case of Section 2.06, each of the ArcLight Funds)
hereby represents, warrants and covenants to Parent as follows as of the
Effective Time:
 
Section 2.01.  Organization; Authorization.  If such Stockholder is not a
natural person, such Stockholder is a Person that has been duly organized, is
validly existing and, to the extent applicable, is in good standing under the
laws of its jurisdiction of organization.  The execution, delivery and
performance by such Stockholder of this Agreement and the consummation by such
Stockholder of the transactions contemplated hereby are within the corporate (or
other entity) or individual powers of such Stockholder and have been duly
authorized by all necessary corporate (or other entity) action.  If this
Agreement is being executed in a representative or fiduciary capacity, the
person signing this Agreement has full power and authority to enter into and
perform this Agreement.  This Agreement constitutes a valid and binding
Agreement of such Stockholder.
 
Section 2.02.  No Conflict; Required Filings and Consents.  (a) The execution
and delivery of this Agreement by such Stockholder does not, and the performance
of this Agreement by such Stockholder will not: (i) conflict with or result in a
breach of any organizational documents of such Stockholder, (ii) conflict with
or violate any law, rule, regulation, order, judgment or decree applicable to
such Stockholder or by which it or any of such Stockholder’s properties or
assets is bound or affected or (iii) require any consent or other action by any
Person under, result in any breach of, constitute a default (or an event that
with notice or lapse of time or both would become a default) under, give to
another party any rights of termination, amendment, acceleration or cancellation
of, or result in the creation of a Lien on any of the property or assets of such
Stockholder, including (without limitation) the Parent Shares, pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which such Stockholder is a party
or by which such Stockholder or any of such Stockholder’s properties or assets
is bound or affected, with such exceptions, in the case of each of clauses (ii)
and (iii), as would not, individually or in the aggregate, reasonably be
expected to prevent or materially delay or impair the performance by the
Stockholder of the Stockholder’s obligations under this Agreement (a
“Stockholder MAE”).  There is no beneficiary or holder of a voting trust
certificate or other interest of any trust of which such Stockholder is a
trustee whose consent is required for either the execution and delivery of this
Agreement or the consummation by such Stockholder of the transactions
contemplated by this Agreement.
 
 
12

--------------------------------------------------------------------------------


 
 
(b) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority.  Such Stockholder does not have any other
understanding in effect with respect to the voting or transfer of any Parent
Shares except for the Registration Rights Agreement and the Escrow Agreement.
 
Section 2.03.  Litigation.  As of the date hereof, there is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal (foreign or domestic) or, to the
knowledge of such Stockholder, threatened against such Stockholder, any of its
properties or, if such Stockholder is an entity, any of its officers, directors,
employees, partners or trustees in their capacities as such, that, individually
or in the aggregate, would reasonably be expected to have a Stockholder MAE.  As
of the Effective Time, there is no judgment, decree or order against such
Stockholder or, if such Stockholder is an entity, any of its officers,
directors, employees, partners or trustees in their capacities as such, that
would prevent, enjoin, alter or materially delay any of the transactions
contemplated by this Agreement, or that would reasonably be expected to have a
Stockholder MAE.
 
Section 2.04.  Title to Shares.  As of the Effective Time, such Stockholder is
the record and beneficial owner of the Parent Shares it is entitled to receive
pursuant to Article 2 of the Merger Agreement in respect of the shares of
Company Stock set forth on Schedule 2.04(a) hereto and the shares of Company
Stock to be issued upon conversion of the Company Convertible Debt Notes set
forth on Schedule 2.04(a) hereto, free and clear of any Lien and free of any
other limitation or restriction that would prevent such Stockholder from
satisfying its obligations pursuant to this Agreement.  With respect to
Stockholders other than the ArcLight Funds, the Parent Shares are the only
shares of Parent Stock owned of record or beneficially by such Stockholder or
its controlled Affiliates as of the Effective Time.  With respect to the
ArcLight Funds, the Parent Shares are the only shares of Parent Stock owned of
record or beneficially by such Stockholder, and any of its Affiliates as of the
Effective Time.  For the avoidance of doubt, the representations and warranties
of Stockholders other than the ArcLight Funds in this Section 2.04 relate solely
to the direct ownership of such Stockholder and its controlled Affiliates and
such Stockholder shall not, for the purposes of this Section 2.04, be deemed the
beneficial owner of any shares owned by any of its Affiliates that are not
controlled Affiliates.  The parties hereto agree that the representations made
in this Section 2.04 shall not apply to the Stockholders with respect to the
entities set forth on Schedule 2.04(b).
 
Section 2.05.  No Community Property Rights.  If such Stockholder is an
individual and has a spouse, such Stockholder’s spouse is not entitled to any
rights under any community property statute or other Applicable Law or agreement
with respect to the
 
 
13

--------------------------------------------------------------------------------


 
 
Parent Shares owned by such Stockholder which would adversely affect the
covenants made by such Stockholder pursuant to this Agreement.
 
Section 2.06.  Director Nominee Disclosure. Each ArcLight Fund represents and
warrants that (i) the information supplied by Robb E. Turner and John Erhard to
Parent in the Director and Officer Questionnaire completed by such individual is
accurate and complete, (ii) neither of such individuals, nor such ArcLight Fund
or any of its Affiliates has, or has had at any time in the past three years,
any relationship with Parent, the Company or any of their respective
Subsidiaries except (A) as set forth in Section 4.26 of the Company Disclosure
Schedule and (B) relationships as directors and holders of Company Stock and
Company Convertible Debt Notes and (iii) as of the Effective Time, neither of
such individuals will fail to be “independent” with respect to Parent under
Section 303A.02(b) of the New York Stock Exchange Listed Company Manual (except
to the extent that any such individual fails to satisfy the tests set forth in
Sections 303A.02(b)(ii) or 303A.02(b)(v) of the New York Stock Exchange Listed
Company Manual as a result of the relationships set forth on Section 4.26 of the
Company Disclosure Schedule).
 
 
ARTICLE 3
Additional Covenants of the Parties
 
Section 3.01.  Lock-Up.
 
(a) From the Effective Time until the date that is 180 days after the Effective
Time (the “Initial Lock-up Date”), each Stockholder agrees that it shall not,
without Parent’s prior written consent (which consent shall be determined by the
Board in its sole discretion, excluding the vote of any members of the Board
appointed by the Stockholder Representative pursuant to this Agreement),
Transfer any Parent Shares owned by it to any Person.
 
(b) From the Initial Lock-up Date until the date that is 270 days after the
Effective Time (the “Second Lock-up Date”), each Stockholder agrees that it
shall not, without Parent’s prior written consent (which consent shall be
determined by the Board in its sole discretion, excluding the vote of any
members of the Board appointed by the Stockholder Representative pursuant to
this Agreement), Transfer more than 50% of the Parent Shares owned by it as of
the Effective Time to any Person
 
(c) From the Second Lock-up Date until the date that is 360 days after the
Effective Time, each Stockholder agrees that it shall not, without Parent’s
prior written consent (which consent shall be determined by the Board in its
sole discretion, excluding the vote of any members of the Board appointed by the
Stockholder Representative pursuant to this Agreement), Transfer any shares to
any Person to the extent that, when
 
 
14

--------------------------------------------------------------------------------


 
 
aggregated with any Transfers by such Stockholder permitted by Section 3.01(b),
such Stockholder will have Transferred more than 75% of the Parent Shares owned
by it as of the Effective Time.
 
(d) Notwithstanding clauses (a) through (c) of this Section 3.01, in the event
that the Board determines to release any Stockholder from the provisions of this
Section 3.01, each other Stockholder shall automatically be deemed released with
respect to the same percentage of securities as the percentage of securities
then held by the released Stockholder (and otherwise on the same terms and
conditions).
 
Section 3.02.  Further Assurances.  Each of the parties hereto agrees to execute
and deliver, or cause to be executed and delivered, all further documents and
instruments and to take, or cause to be taken, all actions and to do, or cause
to be done, all things necessary, proper or advisable under applicable laws and
regulations, to consummate and make effective the transactions contemplated by
this Agreement, including to vest in Parent the power to carry out the
provisions of Article 1 and this Article 3.
 
 
ARTICLE 4
General Provisions
 
Section 4.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission but not
electronic mail) and shall be given,
 
(a)   if to Parent, to:
 
Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, Missouri 63141
Attention:  Joseph W. Bean
Facsimile No.:  (314) 275-3656
 
with a copy to:
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, NY  10017
Attention:  William L. Taylor
Facsimile No.:  (212) 450-4800
 
 
15

--------------------------------------------------------------------------------


 
 
(b)   if to any Stockholder or to the Stockholder Representative, to the
Stockholder Representative as follows:
 
with a copy to:
 
ArcLight Energy Partners Fund I, L.P.
ArcLight Energy Partners Fund II, L.P.
c/o ArcLight Capital Partners, LLC
152 West 57th Street, 53rd Floor
New York, NY 10019
Attention: Robb E. Turner
                Senior Partner
Facsimile No.: 212-888-9275


and


ArcLight Energy Partners Fund I, L.P.
ArcLight Energy Partners Fund II, L.P.
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention:  Christine M. Miller
                  Associate General Counsel
Facsimile No.: 617.867.4698


and


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10022
Attention: Sean C. Doyle, Esq.
Facsimile No.: (212) 735-2000
 
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.
 
Section 4.02.  Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
 
16

--------------------------------------------------------------------------------


 
 
Section 4.03.  Amendments and Waivers.  (a). Any provision of this Agreement
(including any Schedule or Exhibit hereto) may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by Parent, the Stockholder Representative and a number of
Stockholders owning at least 66 2/3% of the Parent Shares owned by all
Stockholders at such time, or in the case of a waiver, by the party against whom
the waiver is to be effective; provided that no amendment to any provision of
Section 1.04, Section 1.05, Section 1.06, Section 1.07, Section 3.01, Section
4.03(a) shall be effective against any Stockholder without such Stockholder’s
written consent and no amendment that is adverse to any Stockholder shall be
effective without the consent of such Stockholder.
 
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 4.04.  Effectiveness and Termination.  This Agreement shall become
effective on the Effective Time (it being agreed and understood that if the
Merger Agreement is terminated, this Agreement shall not become effective and
shall become void and of no effect).  After the Effective Time, this Agreement
shall terminate on the earlier of (i) the written agreement of Parent and the
Stockholder Representative and (ii) the date, if any, of the termination of the
Standstill Period; provided that such termination shall not relieve any party
hereto from any liability for breach of this Agreement occurring prior to any
such termination.
 
Section 4.05 .  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
Section 4.06.  Entire Agreement.  This Agreement supersedes all prior agreements
and undertakings, both written and oral, between the parties, or any of them,
with respect to the subject matter hereof.
 
Section 4.07.  Assignment.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, provided that no party may assign, delegate or
otherwise transfer any of its rights, interests or obligations under this
Agreement without the prior written consent of the other parties hereto, except
that Parent may assign, delegate or otherwise transfer any
 
 
17

--------------------------------------------------------------------------------


 
 
of its rights, interests or obligations under this Agreement to an Affiliate
without the consent of any Stockholder, but any such transfer or assignment
shall not relieve Parent of its obligations hereunder (and in the event that
such Person is no longer an Affiliate of Parent, any such rights and interests
shall be automatically assigned or transferred to Parent).
 
Section 4.08.  Fees and Expenses.  All costs and expenses (including, without
limitation, all fees and disbursements of counsel, accountants, investment
bankers, experts and consultants to a party) incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
 
Section 4.09.  Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled (without
the requirement to post bond) to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in the courts provided for in Section 4.11, in
addition to any other remedy to which they are entitled at law or in equity.
 
Section 4.10.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.
 
Section 4.11.  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any Delaware state court, and each of the parties
hereby irrevocably consents to the jurisdiction of such court (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 4.01 shall be deemed effective
service of process on such party.
 
Section 4.12. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
 
18

--------------------------------------------------------------------------------


 
 
Section 4.13. Counterparts; Third Party Beneficiaries.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  Until and unless each party has received a counterpart of this
Agreement signed by each of the other parties, this Agreement shall have no
effect, and no party shall have any right or obligation under this Agreement
(whether by virtue of any other oral or written agreement or other
communication).  This Agreement shall become effective when each party shall
have received a counterpart hereof signed by the other parties.  No provision of
this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.  Any such counterpart may be delivered
by facsimile or other electronic format (including “.pdf”).
 

 
19

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
PATRIOT COAL CORPORATION
 
 
By:
/s/ Richard M. Whiting
   
Name:
Richard M. Whiting
   
Title:
President and Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------


 




ARCLIGHT ENERGY PARTNERS FUND I, L.P. and ARCLIGHT ENERGY PARTNERS FUND II,
L.P., acting jointly, as Stockholder Representative

ARCLIGHT ENERGY PARTNERS FUND I, L.P.

By:  ArcLight PEF GP, LLC, its General Partner

By:  ArcLight Capital Holdings, LLC, its Manager
 
 
By:
/s/ Daniel R. Revers
   
Name:
Daniel R. Revers
   
Title:
Manager
 


 
ARCLIGHT ENERGY PARTNERS FUND II, L.P. 

By:  ArcLight PEF GP II, LLC, its General Partner 

By:  ArcLight Capital Holdings, LLC, its Manager
 
 
By:
/s/ Daniel R. Revers
   
Name:
Daniel R. Revers
   
Title:
Manager
 








--------------------------------------------------------------------------------


 
 
 
ARCLIGHT ENERGY PARTNERS FUND I, L.P.  
 
By:  ArcLight PEF GP, LLC, its General Partner 
 
By:  ArcLight Capital Holdings, LLC, its Manager
       
By:
/s/ Daniel R. Revers
   
Name:
Daniel R. Revers
   
Title:
Manager
 





 
 

--------------------------------------------------------------------------------


 

 
/s/ Timothy Elliott
 
Timothy Elliott
 



 
 

--------------------------------------------------------------------------------


 
 


ARCLIGHT ENERGY PARTNERS FUND II, L.P.
 
By:  ArcLight PEF GP II, LLC, its General Partner
 
By:  ArcLight Capital Holdings, LLC, its Manager
 
 
By:
/s/ Daniel R. Revers
 
Name: Daniel R. Revers
 
Title: Manager
 



 
 

--------------------------------------------------------------------------------



 


CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC
 
 
By:
/s/ Ghislain Gauthier
 
Name: Ghislain Gauthier
 
Title: Senior Vice-President
         
By:
/s/ Cyrille Vittecoq
 
Name: Cyrille Vittecoq
 
Title: Vice-President, Investments
 



 

--------------------------------------------------------------------------------



 


CASCADE INVESTMENT, L.L.C.
 
 
By:
/s/ Michael Larsor
 
Name: Michael Larsor
 
Title: Business Manager
 



 
 

--------------------------------------------------------------------------------



 


CITIGROUP CAPITAL PARTNERS II 2006 CITIGROUP INVESTMENT, L.P.
 
By:  Citigroup Private Equity LP, its general partner
 
 
By:
/s/ Darren Friedman
 
Name: Darren Friedman
 
Title: Vice President
 




 

--------------------------------------------------------------------------------


 
 


CITIGROUP CAPITAL PARTNERS II EMPLOYEE MASTER FUND, L.P.
 
By:  Citigroup Private Equity LP, its general partner
 
 
By:
/s/ Darren Friedman
 
Name: Darren Friedman
 
Title: Vice President
 



 
 

--------------------------------------------------------------------------------



 


CITIGROUP CAPITAL PARTNERS II ONSHORE, L.P.
 
By:  Citigroup Private Equity LP, its general partner
 
 
By:
/s/ Darren Friedman
 
Name: Darren Friedman
 
Title: Vice President
 





 

--------------------------------------------------------------------------------



 


CITIGROUP CAPITAL PARTNERS II CAYMAN HOLDINGS, L.P.
 
By:  Citigroup Private Equity LP, its general partner
 
 
By:
/s/ Darren Friedman
 
Name: Darren Friedman
 
Title: Vice President
 



 
 

--------------------------------------------------------------------------------


 
 


HOWARD HUGHES MEDICAL INSTITUTE
 
 
By:
/s/ Landis Zimmerman
 
Name: Landis Zimmerman
 
Title: Vice President + Chief Investment Officer
 



 
 

--------------------------------------------------------------------------------



 


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
 
By:
/s/ Howard Stern
 
Name: Howard Stern
 
Title: Its Authorized Representative
 



 
 

--------------------------------------------------------------------------------



 


THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY
 
By:  The Stanford Management Company
 
 
By:
/s/ Mark H. Hayes
 
Name: Mark H. Hayes
 
Title: Manager of Natural Resources Investments
 



 
 

--------------------------------------------------------------------------------



 




/s/ Paul Vining
 
Paul Vining
 



 
 

--------------------------------------------------------------------------------



 


/s/ David Turnbull
 
David Turnbull
 



 
 

--------------------------------------------------------------------------------



 


/s/ Richard Verheij
 
Richard Verheij
 



 
 

--------------------------------------------------------------------------------



 


/s/ Tom McQuade
 
Tom McQuade
 



 
 

--------------------------------------------------------------------------------



 


/s/ B. Scott Spears
 
B. Scott Spears
 



 

--------------------------------------------------------------------------------


 

 


/s/ Keith St. Clair
 
Keith St. Clair
 



 

 

--------------------------------------------------------------------------------


 

 
/s/ Robert Bennett
 
Robert Bennett
 



 

--------------------------------------------------------------------------------



 


/s/ Dwayne Francisco
 
Dwayne Francisco
 



 
 

--------------------------------------------------------------------------------



 
Schedule 1.02(e)
 


 
The Northwestern Mutual Life Insurance Company
 
 

--------------------------------------------------------------------------------


 

 
 
Schedule 1.04
 


Stockholder
 
Caisse de Dépôt et Placement du Québec
Howard Hughes Medical Institute

 
 

--------------------------------------------------------------------------------



 


Schedule 1.06
 
 
LIST OF REDUCED STANDSTILL STOCKHOLDERS
 


Stockholder
Cascade Investment, L.L.C.
Citigroup Capital Partners II 2006 Citigroup Investment, L.P.
Citigroup Capital Partners II Employee Master Fund, L.P.
Citigroup Capital Partners II Onshore, L.P.
Citigroup Capital Partners II Cayman Holdings, L.P.
Howard Hughes Medical Institute
The Board of Trustees of The Leland Stanford Junior University

 
 

--------------------------------------------------------------------------------


 

 
Schedule 1.07
 
 
LIST OF LIMITED STANDSTILL STOCKHOLDERS
 


Stockholder
Caisse de Dépôt et Placement du Québec



 

--------------------------------------------------------------------------------


 




Schedule 2.04(a)
 
 
STOCKHOLDER SHARE OWNERSHIP
 


Stockholder Name
 
Shares of Company Stock Held by the Stockholder1
Company Convertible Debt Notes Held by the Stockholder
ARCLIGHT ENERGY PARTNERS FUND I, L.P.
17,843,448
$15,000,000.00
ARCLIGHT ENERGY PARTNERS FUND II, L.P.
9,300,554
$48,214,596.00
CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC
4,946,990
$9,600,000.00
CASCADE INVESTMENT, L.L.C.
4,946,990
$11,588,720.00
CITIGROUP CAPITAL PARTNERS II 2006 CITIGROUP INVESTMENT, L.P.
1,017,068
$2,382,601.53
CITIGROUP CAPITAL PARTNERS II EMPLOYEE MASTER FUND, L.P.
1,142,457
$2,676,285.57
CITIGROUP CAPITAL PARTNERS II ONSHORE, L.P.
515,792
$1,208,231.36
CITIGROUP CAPITAL PARTNERS II CAYMAN HOLDINGS, L.P.
646,263
$1,513,949.54
HOWARD HUGHES MEDICAL INSTITUTE
3,321,580
$7,585,617.00
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
3,321,580
$0.00
THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY
1,784,315
$0.00
PAUL VINING
549,787
$154,000.00
TIMOTHY ELLIOTT
338,022
$0.00
DAVID TURNBULL
122,870
$20,000.00
RICHARD VERHEIJ
202,974
$25,000.00
TOM MCQUADE
110,169
$0.00
B. SCOTT SPEARS
114,957
$11,000.00
KEITH ST. CLAIR
266,948
$0.00
ROBERT BENNETT
221,733
$0.00
DWAYNE FRANCISCO
335,629
$0.00




__________ 
1 Subject to adjustment in the case of individuals in the event of net vesting
of shares pursuant to the Stock Plan.
 
 

--------------------------------------------------------------------------------


 
 
Schedule 2.04(b)


Mason Street Advisors LLC (a wholly-owned subsidiary of The Northwestern Mutual
Life Insurance Company)


Frank Russell Company (a majority-owned subsidiary of The Northwestern Mutual
Life Insurance Company) and its subsidiaries
 